DETAILED ACTION
This Office action is in response to the application filed on 11 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
Examiner makes the following observation regarding the broadest reasonable interpretation of the term “coupled to” in view of the recitations of claim 9 of this application:
The phrase, “coupled to,” particularly as it relates to the field of electronic circuits, is ordinarily interpreted to cover both direct and indirect electrical connections, and also to cover various non-electrical connections (magnetic, mechanical, etc.). This interpretation is both broad and reasonable – for example, it allows intervening circuit elements to be present, which is often the case in real-world implementations of electronic circuits. This general interpretation has been applied to the phrase as it appears throughout the current claim set.
It is noted, however, that claim 9 includes the less common recitation of an inductor that is included as part of the claimed invention, but which is “not coupled to the first current terminal”. In this case, applying the above “direct or indirect” interpretation to this term would result in a claim in which the inductor is not coupled, either directly or indirectly, to the first current terminal. This would unreasonably narrow the claim scope, however, since it would severely limit how the inductor may be simultaneously a part of the claimed apparatus and yet not even indirectly coupled to another part of it.
Instead, the broadest reasonable interpretation of claim 9, which has been used when applying the prior art in the below rejections, is that “not coupled to” must be understood to mean “not directly coupled to”. This allows for an inductor to be present in another part of the circuit, or, as is the example in the originally-filed specification, for an inductor which has become electrically disconnected from the circuit of which it was originally a part, but apparently remains in some way so as to still be considered structurally a part of the apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the recitation of, “the second inductor terminal is coupled by a second capacitor” is unclear and indefinite due to the usage of the phrase, “coupled by”. As it appears in the filed claim, this phrase is not commonly found recited in patent claims in the power electronics and circuits arts, but would appear to mean, “coupled near.” However, this interpretation itself is ambiguous as to whether it refers to physical/spatial distance or refers schematically to the disclosed circuitry, such as the devices being connected to nodes of similar voltage potential.
On the other hand, it appears that the limitation may simply include a typographical error. For example, some possible interpretations with firmer support in the original disclosure would include that “the second inductor terminal is coupled to a second capacitor” or that “the second inductor terminal is coupled to ground by a second capacitor”, as both of these features are illustrated in Fig. 4 of the application.
For examination purposes and applying the prior art, claim 8 will be interpreted to mean that the second inductor terminal is coupled to a second capacitor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Guo (US 2014/0320104).
In re claim 1, Guo discloses a circuit (Fig. 4) comprising: 
a first transistor (within 416; see detail in Fig. 6 – any one of the transistors MP1-MP4 correspond to the recited first transistor) including: a first control terminal (gate); a first current terminal (source); and a second current terminal (drain) coupled to a first terminal of a first resistor (i.e., the drain of any one of MP1-MP4 is connected to one of the unlabeled resistors at node 603 or 605 as shown); and 
a second transistor (either of transistors A and B in 604 of Fig. 6) including: a second control terminal (gate) coupled to the first terminal of the first resistor (at one of the nodes 603/605); a third current terminal (source) coupled to a current source (unlabeled current source as shown in Fig. 6); and a fourth current terminal (drain) coupled (indirectly, through another unlabeled resistor within 604) to a second terminal of the first resistor (at the ground node).
In re claims 2 and 3, Guo discloses wherein: the first control terminal (the gate of any of MP1-MP4) is coupled to a signal (any of VREF, VFB, CSN’ and CSP as shown in Fig. 6); and wherein: the second terminal of the first resistor is coupled to a ground (ground node as shown in Fig. 6).
In re claim 6, Guo discloses an inverter (610 in Fig. 6) including an input terminal and an output terminal, the input terminal coupled to the third current terminal (i.e., the input of 610 is coupled through the amplifier stages 608 and 606 to the current terminals of the second transistor A or B in stage 604).
In re claims 7 and 8, Guo discloses an inductor (406 in Fig. 4) including a first inductor terminal (left side terminal in the figure) and a second inductor terminal (right side terminal), the first inductor terminal coupled to the first current terminal (i.e., with the first transistor being MP4 in Fig. 6, the first inductor terminal is indirectly coupled to the current terminals of MP4 through signal CSP of circuit 408, as shown across Figs. 4, 5A, and 6); and a first output signal on the output terminal (i.e., a signal EN exists at the output of inverter 610); and wherein: the second inductor terminal is coupled [to] a second capacitor. (410 in Fig. 4).
In re claim 9, Guo discloses an inductor not coupled to the first current terminal (in this case, applying the broadest reasonable interpretation to the phrase, “not coupled to”, the inductor 406 in Fig. 4 of Guo is not directly coupled to the first current terminal of the first transistor within Fig. 6); and a second output signal on the output terminal (i.e., a signal EN exists at the output of inverter 610).

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Merwin et al. (US Patent 5,909,365).
In re claims 1, 4, and 5, Merwin discloses a circuit (Fig. 2) comprising: a first transistor (210) including: 
a first control terminal (gate); a first current terminal (drain); and a second current terminal (source) coupled to a first terminal of a first resistor (232); and 
a second transistor (320) including: a second control terminal (base) coupled to the first terminal of the first resistor (232); a third current terminal (collector) coupled to a current source (e.g., start-up capacitor 230, via resistor 330 – see Col. 3, line 58 – Col. 4, line 16); and a fourth current terminal (emitter) coupled to a second terminal of the first resistor (at node 306 as shown);   
further comprising: a snubber circuit (262, 260; see Col. 5, lines 23-32) coupled to the first current terminal (drain of 210); and  
wherein: the snubber circuit includes a second resistor  260) coupled in series with a first capacitor (260; series connection as shown) and a ground (30, coupled through, e.g., the lower portion of winding 240 as shown).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Darlington configuration of transistors as shown in Fig. 27 of Frisina et al. (“Transistors, bipolar junction,” p. 34, from the Wiley Encyclopedia of Electrical and Electronics Engineering):

    PNG
    media_image1.png
    460
    904
    media_image1.png
    Greyscale

(Reproduced from Frisina et al., with annotations by the Examiner)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,804,617. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims presented in this applications are nearly identical in scope to those of the patent, with most differences being minor changes in terminology that do not carry with them any substantial changes in scope. Other differences amount to routine circuit design work which would be obvious to a person having ordinary skill in the art, as explained further below.
 The table below compares the limitations of the instant independent claim 1 (at left) with those recited in independent claim 1 of the patent. An explanation of differences follows.

Instant claim 1 recites:
Claim 1 of US 9,804,617 recites:
A circuit comprising:
An inductor detect circuit comprising:
a first transistor including: 
a first control terminal;
a first current terminal; and 
a second current terminal coupled to a first terminal of a first resistor;
a given transistor comprising: 
a control node […] 
an input node […] and 

an output node coupled to a resistor;
a second transistor including: 
a second control terminal coupled to the first terminal of the first resistor; 
a third current terminal coupled to a current source; and 
a fourth current terminal coupled to a second terminal of the first resistor.
another transistor comprising: 
a control node coupled to the resistor and the output node of the given transistor; 
an input node coupled to a constant current source […] and 
an output node coupled to an electrically neutral node […]


As shown in the above comparison, the most common difference between the instant claim 1 and the patented claim 1 is merely a change in terminology, such as changing “input node” and “output node” to first current terminal and second current terminal, respectively. However, it is well-understood in the art that transistors have current terminals, and that besides the control node which is separately recited, the input and output nodes would be readily recognized as referring to the current terminals (e.g., the source and drain in the case of a MOSFET).
Therefore, the use of different terminology in the current claim set does not patentably distinguish the invention from that which was already patented, since a person of ordinary skill in the art would recognize the new terms as having essentially identical scope to those recited in the patent.
The most significant aspect of the instant claim 1 that is not found in the patented claim 1 is that of the second transistor being coupled by its fourth current terminal to the second terminal of the resistor. In the patented invention, the “another transistor” is recited to be coupled by its output node to “an electrically neutral node”, but it is not specified that this is the second terminal of the resistor.
As such, the chief difference in scope between the two claim sets is that the patented claims do not set forth that the resistor is coupled between the control node (gate) and the electrically neutral (grounded) output node (source) of the another transistor. Put more simply, the patented claims are missing the structural aspect by which the resistor functions as a pull-down resistor on the gate of the another transistor.
However, this also cannot patentably distinguish the current claims from the patented claims. That is, given that the patented claim already includes the resistor coupled at one end to the gate of the another transistor and to the output node of the given transistor, a person of ordinary skill in the art would essentially have two options in determining the connection of the other end of the resistor to arrive at a circuit which functions substantially as intended – to connect it as either a pull-up or a pull-down resistor.
Given this choice from a very limited set of options, it would have been well within the ordinary skill in the art to perform simple circuit analysis and determine the most appropriate manner of connecting the resistor. As such, the only substantial structural difference found between the instant claim 1 and the patented claim 1 amounts to a routine circuit design choice among limited options, and would have been obvious as such to the person of ordinary skill trained in making such decisions. 
Therefore, the invention as currently recited in claim 1 is not patentably distinct from that of claim 1 as found in US 9,804,617.
Regarding the dependent claims 2-10, the limitations set forth therein are either found to be recited in the claims 1-4 of the patent, or else represent minor modifications that would also have been well within the skill level of a typical worker in the art to have made, for substantially similar reasons as set out above. Moreover, the known prior art, such as the references cited and applied against the claims in the above prior art rejections, would have provided all necessary guidance for one to have arrived at the provisions currently recited in the dependent claims. Therefore, these claims also do not patentably distinguish the invention claimed in the instant application from that of the cited US patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing other examples of circuits having transistors, a resistor, and a current source in a similar structure as recited in the present claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838